Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
As per the instant Application having Application number 16/270,491, the examiner acknowledges the applicant's submission of the amendment dated 5/24/2021.  Claims 1-2, 5, 11-12 and 15 have been amended. Claims 1-20 are pending. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2021 has been entered.

RELEVANT ART CITED BY THE EXAMINER
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
Hoang et al. (US 2014/0181363) teaches [“The environmental processor sends control commands to a power management module to apply new power policy to the SSD. Information on the new behavior model is made available for query. If current behavior model is selected, the current behavior model is maintained.” (par. 0022) “The power management module 950 may perform a variety of power management tasks including control of power up/down sequence, sudden power loss, standby power, etc. It may receive commands from the environmental processor 920 and report status via the communication pathway 925. The power management module 950 may perform control functions on the NAND flash array 960 to adapt the behavior of the subsystem to enhance the useful life of the NAND flash array 960 based on the analysis carried out by the environmental processor 920.” (par. 0067)].
Kim et al. (US 2015/0055417) teaches a voltage adjustment unit adapted to change on or more of the program, erase and read voltage conditions for a flash memory (Abstract).

REASONS FOR ALLOWANCE
	Per the instant office action, claims 1-20 are considered as allowable subject matter. 
1 are the following: In interpreting the pending claim(s), in light of the Specification and Applicant’s argument(s) filed on 5/1/2019, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art of record, including the references noted above; neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of “an interface circuit; a device processor, coupled to the interface circuit, configured to receive a dynamic power limit command through the interface circuit and update a metadata log based on the dynamic power limit command, update the metadata log with an adjusted threshold for controlling reduced voltage writes, and error control operations, including a garbage collection task accessing the metadata log to determine the adjusted threshold for the reduced voltage writes during reduced power operations; a non-volatile memory array coupled to the interface circuit; a power manager unit, coupled to the device processor, configured by the device processor, wherein the device processor loads registers in the power manager unit to alter an operating configuration of the non-volatile memory array to meet a requirement of the dynamic power limit command received by the device processor, wherein the power manager unit configured to adjust voltages for read, write, erase, and monitoring a voltage feedback in order to verify the dynamic power limit command; and a data error detection-and-correction unit, coupled to the power manager unit, configured to select a low power error correction code unit, enable a reduced ECC array, or switch from error detection-and-correction to error detection _in response to the dynamic power limit command.”
Independent claim 11 is are allowed for the reasons indicated above with respect to claim 1.
	Dependent claims 2-10and 12-20 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571) 272-4098098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




August 3, 2021
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135